Citation Nr: 1532303	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1964 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the Board in May 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDING OF FACT

The Veteran has been diagnosed with a shoulder disability that has been productive of symptoms continuously since service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a right shoulder disability that is a result of his active duty service.  Specifically, he contends that he injured his right shoulder during basic training and it has been painful ever since service.  For the reasons that follow, the Board finds that entitlement to service connection for a right shoulder disability is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.

The Veteran has been diagnosed with a right shoulder disability.  He has been diagnosed with right shoulder acromioclavicular joint separation and osteoarthritis, along with tendonitis.  The Veteran also had rotator cuff surgery in September 2005.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury.  

A review of the Veteran's service treatment records does not reveal a complaint or treatment of a right shoulder injury in service.  His July 1966 Report of Medical Examination evaluated the Veteran as normal, to include his upper extremities. 

In his November 2012 notice of disagreement, the Veteran wrote that he injured himself in service during basic training.  He stated that he was on the "monkey bars" and he let go with his left hand and was holding on with just his right hand and he could feel something in his shoulder tear.  When he complained, he was told go on light duty.  He was almost finished with his basic training and did not want to risk starting training over because he complained too often about the pain in his shoulder.  After basic training, he was assigned to dental activity for the remainder of his time in service.  Since his active military service, the Veteran states that he has numerous surgeries and treatments for his right shoulder.  

The Veteran testified at a Board hearing in May 2015.  He stated that he did not have as many problems with his shoulder in service, as would been expected, because he was assigned as a dental technician and did not have to complete a lot of physical activity.  The Veteran stated that he first sought treatment for his shoulder in 1969 with a Dr. Jensen and was diagnosed with bursitis.  He testified that Dr. Jensen treated his shoulder pain with some kind of shot, but the pain progressively became worse.  The he testified that he was treated by Dr. Paulson who diagnosed the Veteran with arthritic spurs, which ground out of the Veteran's shoulder.  The Veteran received a number of treatments and minor surgeries until 2005, when he finally underwent shoulder surgery at the Mayo clinic. 

The Veteran is competent to describe an injury during service and the Board finds his report of a shoulder injury during basic training to be credible.  Specifically, his description of symptoms has been consistent throughout the record, including private medical records that pre-date the claim for benefits and his Form DD 214 corroborates his service in the Army with a military occupational specialty of Dental lab specialist. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The Board further finds that there is sufficient evidence of continuity of symptomatology to show that the Veteran has been experiencing shoulder pain since service.  The Veteran has provided sufficient evidence through his lay statements to support continuity of symptoms of a right shoulder disability since service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's lay assertion as to the onset of his pain is further supported by private medical records.  Significantly, private records from June 2005 reflect he sought treatment for the right shoulder and the impression at that time noted that the original shoulder injury may have occurred as many as 40 years prior while he was in the Army in basic training.  The Board finds it significant that this record was prepared at a time when the Veteran was not seeking VA compensation for his right shoulder (his first claim for his right shoulder was dated in September 2011) and the Veteran's sole purpose in relaying the history was to obtain an accurate diagnosis and treatment for his condition. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, the Veteran's spouse of 47 years has reported that the Veteran complained of the injury in basic training and further noted that the doctor who performed the first surgery on the shoulder explained he could tell there was a prior injury to the shoulder.  

Thus, in reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's ongoing right shoulder disability had its clinical onset and service and has continued since service.

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for a right shoulder disability is granted.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


